Exhibit 10.60

LAKEPOINT BUSINESS PARK

STANDARD LEASE

BASIC LEASE INFORMATION

 

1.) Date:

Dec 17, 2015

 

2.) Landlord:

CONDIOTTI ENTERPRISES, INC.

P. 0. Box 5260

Santa Rosa, CA 95402

(707) 544-7125

 

 

3.) Tenant:

Address for Tenant Notices:

 

Ultragenyx Pharmaceutical, Inc., a Delaware corporation

60 Leveroni Court, Suite 200, Novato, CA 94949

Phone: (415) 483-8800       FAX: (415) 483-8810

 

 

4.) Tenant Contact Party:

Thomas Kassberg, Chief Business Officer

60 Leveroni Court, Suite 200

Novato, CA 94949

 

5.) Premises: Entire Building "J” located at 81 Digital Drive, Novato, CA 94949

Office: Approx 9,l00sf     Warehouse:  Approx 16,000     Other: -0-     Total:
Approx 25,l00sf

6.) Term: Five years.

7.) Estimated Commencement Date: 1/1/16

8.) Base Term Expiration Date: 12/31/20

9.) Options to Extend: Two consecutive Options at five years each.

10.) Initial Base Monthly Rent: $43,674.00NNN

11.) Security Deposit: Letter of Credit as detailed in Addendum 1, Section 49.

12.) Use: General office use.

13.) Exhibits:

“A”

The Building

“B”

The Premises

“C”

Declaration of Covenants and Protective Standards

“D”

Insurance Endorsement Format

“E”

Estoppel Format

“F”

SNDA

“G”

Space Plans

14.) Addenda: Addendum 1, Sections 44 through 50.

In the event of conflict between any Basic Lease Information and the Lease, the
former shall control.

 

/s/ Jan Warz

 

/s/ Email Kakkis, CEO

Lessor

 

 

Lessee:

Email Kakkis, CEO

 

 

 

 

 

 

 

 

/s/ Shalini Sharp, CFO

 

 

 

Lessee:

Shalini Sharp, CFO

 

 

 

 

--------------------------------------------------------------------------------

 

LAKEPOINT BUSINESS PARK

STANDARD LEASE

For and in consideration of the rents, covenants, conditions and agreements
hereinafter reserved and contained, by Lessee, to be paid, kept, observed and
performed, Condiotti Enterprises, Inc. ("Lessor") leases unto Ultragenyx
Pharmaceutical, Inc., a Delaware corporation ("Lessee") and Lessee hires from
Lessor the premises described in the Basic Lease Information (the Premises)
together with appurtenances, situated in Building "J" at 81 Digital Drive,
located in Lakepoint Business Park (the Project), in the city of Novato, county
of Marin, state of California.

Said hiring and Jetting is upon each and every of the following terms and
conditions:

1.

BACKGROUND:

The Lessor holds a fee simple interest in the Project and represents and
warrants that Lessor has right, title and authority to enter into this
agreement.

2.

LESSEE AUTHORITY:

If Lessee is a corporation, trust or general or limited partnership, or sole
proprietor, each individual executing this Lease on behalf of such entity
represents and warrants that he and/or she is duly authorized to execute and
deliver this Lease on behalf of said entity. Lessee shall, prior to the
execution of this Lease, deliver satisfactory evidence to Lessor of such
authority. Failure to comply with this requirement within the time stated shall
constitute a breach of the Lease.

3.

TERM:

The term of this Lease shall be for a period of 5 (five) years, beginning
January 1, 2016.

If Lessor shall not have tendered possession of the Premises to Lessee such that
the occupancy date thereof would be more than one hundred, eighty (180) days
after the commencement date set forth in paragraph "a" above, Lessee may at
Lessee's option by notice in writing to Lessor, cancel this Lease, in which
event Lessor and Lessee shall be discharged from all obligations hereunder. In
the event this Lease is cancelled by Lessee due to Lessor's failure to
diligently pursue work on the Premises to be performed by it, Lessor shall be
discharged from all obligations under this Lease and shall not be liable for any
other costs or damages which Lessee may suffer, except for return of advance
rent payments and security deposits made by Lessee.

4.

SECURITY DEPOSIT:

Lessee shall deposit with Lessor upon execution hereof the sum indicated on the
Basic Lease Information and as further detailed in Addendum l,  Section 49 as
security for Lessee's full and faithful performance of Lessee's obligations
hereunder.  Such deposit does not constitute an advance payment of last months'
rent.  If Lessee fails to pay rent or other charges due hereunder or otherwise
defaults with respect to any provision of this Lease, Lessor may use, apply or
retain all or any portion of such deposit for payment of any rent or other
charge in default, or for the payment of any other sum to which Lessor may
become obligated by reason of Lessee's default, or to compensate Lessor for any
loss or damage which Lessor may suffer thereby. Should Lessor so use, apply or
retain all or any portion of such deposit, Lessee shall, within five (5) days
after written demand therefore, deposit certified funds with Lessor in an amount
sufficient to restore such deposit to the full amount herein stated, and
Lessee's failure to do so shall be a material breach of this Lease.

Lessor shall not be required or in any way obligated to keep such deposit
separate from its general accounts. No trust relationship is created herein
between Lessor and Lessee with respect to such deposit. If Lessee performs all
of Lessee's obligations hereunder, such deposit, or so much thereof as has not
therefore been used, applied or retained by Lessor, shall be returned, without
payment of interest or other increment for its use, to Lessee within twenty-one
(21) days of the later of Lease expiration or Lessee's vacating the Premises and
return of keys to Lessor.

5.

USE:

The Premises are hereby leased to Lessee upon the express condition that Lessee
shall use said Premises ONLY for the use indicated in the Basic Lease
Information.

Lessee agrees that utility and/or fire sprinkler riser closets are considered
"Common Area" and are not for use by Lessee as storage, or for any other use
(except as may be appropriate for telecommunications equipment, when approved in
advance in writing by Lessor).  Lessee shall at all times maintain clear access
to the utility and/or fire sprinkler riser closets.

Lessee agrees that Lessee's business shall be established and conducted through
the term hereof in a first class manner, which shall include acquisition and
maintenance of any and all licenses, permits, etc. which are required by any
governmental agency having jurisdiction over Lessee and/or Lessee's business.
Lessee will not use the demised Premises for, or carry on or permit upon said
Premises any offensive, noisy, dangerous or unlawful trade, business,
manufacture or occupation or any nuisance or violation of public policy, nor
permit any auction sale to be held or conducted on or about said
Premises.  Lessee shall not commit, or suffer to be committed, any waste upon
the Premises. Lessee shall not do or suffer anything to be done upon said
Premises which will cause structural injury to said Premises or the Building of
which same form a part; that said Premises will not be overloaded and that no
machinery, apparatus or other appliance shall be used or operated in or upon the
Premises which will in any manner injure, vibrate or shake said Premises or the
Building of which it is a part.  No use will be made of the Premises which will
in any way impair the efficient operation of the sprinkler system within the
Building containing the Premises. Lessee will not vacate or abandon said
Premises during the term hereof unless pursuant to an assignment of this Lease
or subletting of the Premises approved by Lessor in the manner described
elsewhere in this Lease; and that without the advance written permission of
Lessor no musical instrument of any sort, or any noise-making device will be
operated or allowed upon said Premises for the purpose of attracting trade or
otherwise.

1

--------------------------------------------------------------------------------

 

Lessee further agrees not to use or permit the use of the Premises or any part
thereof for any purpose prohibited by law or which

will increase the existing rate of insurance upon the Building in which the
Premises may be located, or cause a cancellation of any insurance policy
covering said Building or any part thereof. If any act or use of Premises on the
part of Lessee shall cause, directly or indirectly, any increase of Lessor's
insurance premiums said additional premiums shall be paid by Lessee to Lessor
upon demand. No such payment by Lessee shall limit Lessor in the exercise of any
other rights or remedies, or constitute a waiver of Lessor's right to require
Lessee to discontinue such act or use.

No use shall be made or permitted to be made of the Premises or any part
thereof, and no act done therein, which may unreasonably disturb the quiet
enjoyment of any other tenant in the Project or the Building of which the
Premises are a part. Lessee, at Lessee's sole cost and expense, agrees to do all
things necessary to:

 

1.

maintain the Premises in a clean, neat, sanitary and safe manner;

 

2.

to repair and maintain the interior of the Premises forming all or part of the
Building in compliance and conformity with all municipal, state, federal laws
and ordinances, and with the requirements of any other governmental board or
authority, present or future, in any way relating to the condition, use or
occupancy of the Premises throughout the entire term of this Lease and to the
perfect exoneration from liability of Lessor,

 

3.

or if due to Lessee's specific use of the Premises any governmental authority
requires alterations, Lessee shall make such alterations at its sole cost and
expense.

The judgment of any court or the admission of Lessee in any action or proceeding
against Lessee, whether Lessor be a party thereto or not, that Lessee has
violated any such law, ordinance, requirement or order in the use of the
Premises, shall be conclusive of that fact between Lessor and Lessee.

Lessee shall keep at the Premises, and maintain in good working condition, a
sufficient number of fire extinguishers as determined by the Novato Fire
Department or other agency of authority in this regard.

Lessee shall not, without prior written consent from Lessor, use any common area
of the Project or Building(s) for any purpose not specifically granted in this
Lease and Attachments (if any).

6.

ACCEPTANCE OF PREMISES BY LESSEE:

Lessee has examined the Premises as of the date of this Lease and acknowledges
and covenants to Lessor that the same is in the condition represented by Lessor
and fit and suitable for the use and purpose demised. Lessee hereby accepts the
Premises “AS IS”, subject to the provisions of Addendum l, Section 44, and shall
indemnify and defend Lessor from and against any claim or action that may arise
from any defective or allegedly defective condition existing in or with respect
to the Premises.

7.

RENT:



)

 

)

 

Starting with the commencement date of this Lease, Lessee shall pay to Lessor
the Base Monthly Rent as indicated in the Basic Lease Information. The Base
Monthly Rent shall be paid on the first (1st) day of each month during the term
thereof without notice, demand or any offset, and shall be paid in lawful money
of the United States. Lessee shall pay to Lessor one month's Base Monthly Rent
upon execution of this Lease, which shall be applied to the first (1st) month
rent due hereunder.



 

b.

If the commencement date does not fall on the first (1st) of the month, or if
Lessee with Lessor's consent occupies the Premises prior to the commencement
date, Lessee shall pay to Lessor rent for the first month of the term, prorated
at 1/30th of the Basic Monthly Rent thereof per day. In this case, Lessee's
anniversary date shall be considered to be the first (1st) day of the month
immediately following occupancy.

 

c.

The Basic Monthly Rent hereunder shall be increased during the term of the Lease
as hereinafter provided, but in no event shall any adjustment to rent result in
a reduction below the initial Basic Monthly Rent or any subsequently determined
rent, whichever is higher.

 

d.

Rent shall be payable to Lessor at the address listed on the Basic Lease
Information or to such other person(s) or at such other place(s) as Lessor may
designate in writing.

8.

COST OF LIVING ADJUSTMENT:

On each and every anniversary following the commencement of this Lease, the
Basic Monthly Rent shall be adjusted for the ensuing twelve (12) months by the
proportion that the Consumer Price Index

All Items, All Urban Consumers in the San Francisco Bay Area, of the U.S.
Department of Labor, Bureau of Labor Statistics, then most recently published,
bears to the Consumer Price Index All Items, All Urban Consumers in the San
Francisco Bay Area most recently published prior to the previous anniversary.

Should the U.S. Department of Labor discontinue its computation and publication
of said Consumer Price Index or the publication thereof should be delayed so as
to prevent its use hereunder at the times required, there shall be substituted
therefore by Lessor such other index or method of ascertaining changes in the
price levels as, in the opinion of the Lessor, most closely resembles the
Consumer Price Index and method of arriving at the index figure by said Bureau.

The annual increase shall not be less than three percent (3%) nor more than six
percent (6%).

9.

OPERATING EXPENSES:

Lessee shall pay to Lessor in addition to the Basic Monthly Rent during the term
hereof, Lessee's share of all Operating Expenses, as hereinafter defined, during
each month of the term

of this Lease. “Lessee’s share” is defined, for the purposes of this Lease, as
the percentage determined by division of Lessee's Premises square footage
divided by the rentable square footage of the Project. As improvements,
additions and deletions may affect the Project square footage, and/or Lessee may
add space, this percentage may change from time to time. “Operating Expenses” is
defined, for the purposes of this Lease, as all costs incurred by Lessor,
including, but not limited to:

 

a.

the operation, repair and maintenance in neat, clean, good order and condition,
of the common areas, including, but not limited to parking areas, loading and
unloading areas, trash enclosures, roadways, sidewalks, parkways, driveways,
landscaped areas, striping, irrigation systems, common area lighting,

2

--------------------------------------------------------------------------------

 

 

fences and gates;

 

b.

Fire detection and/or suppression systems, including sprinkler maintenance,
monitoring and repair;

 

c.

Project management fees;

 

d.

The cost of premiums for liability, property and business income insurance
policies elsewhere described in this Lease to be responsibility of Lessor and
any deductible portion of an insured loss covered by said policies;

 

e.

Utility services to the Common Areas;

 

f.

Capital expenditures such as roofing, HVAC replacement, and parking lot
resurfacing, etc. pro-rated over their useful life as reasonably determined by
Lessor;

 

g.

The pro-rata portion of a maintenance contract for the HVAC,

 

h.

All costs relating to Lessor's employees for the Project;

 

i.

Other costs connected with the operation and maintenance of the Project.

The inclusion of the improvements, facilities and services set forth above shall
not be deemed to impose an obligation upon Lessor to either have or provide said
improvements, facilities or services unless the Project already has the same,
Lessor already provides the services, or Lessor has agreed elsewhere in this
Lease to provide the same or some of them.

Lessee's share of Operating Expenses shall be payable by Lessee within five (5)
days after a statement of expenses is presented to Lessee by Lessor, which shall
include copies of billing documents applicable to Operating Expenses except when
such expenses have been amortized over more than one month and copies have been
previously provided. At Lessor's option, however, an amount may be estimated by
Lessor from time to time of Lessee's share of Operating Expenses, which estimate
shall be due within five (5) days after such estimate is presented to Lessee by
Lessor. Lessor shall prepare and present to Lessee an actual statement of
expenses as soon as is practical after such estimate has been presented, and
shall credit Lessee any over-charge or bill any short-charge as may be actually
due.

10.

UTILITIES:

Lessee shall pay for all water, gas, heat, light, power, telephone and other
utilities and services supplied to the Premises, together with any taxes
thereon. If any such services are not separately metered to Lessee, Lessee shall
pay a reasonable proportion, to be determined by Lessor, of all charges jointly
metered with other premises.  Lessor's reasonable determination thereof, in good
faith, shall be conclusive.    Lessor shall have exclusive right of selection of
power provider.

11.

INSURANCE:

a.) Liability Insurance: Lessee shall, at Lessee's expense, obtain and keep in
force throughout the term of this Lease, beginning upon Lessee taking possession
of the Premises or the Commencement Date, whichever occurs first, and for a
period of not less than two years following the expiration of this Lease, a
policy or policies of General Liability Insurance insuring Lessor and Lessee
against any liability arising out of the ownership, use, occupancy or
maintenance of the Premises and all areas appurtenant thereto.  Such insurance
shall provide bodily injury, property damage, personal injury, advertising
injury, contractual liability and products-completed operations coverage and
shall have combined single limits in an amount not less than $2,000,000 per
occurrence or offense.  The policy or policies shall provide fire legal
liability coverage with limits of at least

$1,000,000.00. The policy or policies shall also insure the risks assumed by
Lessee of the indemnity provisions of Section 15 of this Lease.  The limits of
said insurance shall not, however, limit or decrease the liability of Lessee
hereunder.

b.) Additional Insured/Primary Insurance: Lessee will insure that the policy or
policies required by subparagraph 11a. name Lessor as an additional insured and
further provide that such insurance shall be primary to, and non-contributory
with, any and all insurance maintained by Lessor. Lessee shalt provide Lessor
with an endorsement to the policy or policies required by subparagraph 11a.
substantially identical to Exhibit "D" to this Lease.

c.) Property Insurance: Lessee shall obtain and keep in force during the term of
this Lease a policy or policies of insurance covering loss or damage to its
fixtures, equipment, tenant improvements, inventory and other contents stored in
the Premises, whether the property of Lessee or anyone else, in the amount of
the full replacement value thereof, as the same may exist from time to time.
Such policy or policies shall contain a waiver of subrogation provision
specifying that the insurer(s) waives any right of recovery against Lessor to
recover any payments made under the policy or policies.

d.) Insurance Policies: Insurance required hereunder shall be in companies
holding a "General Policyholders Rating" of at least "A", or such other rating
as may be required by a lender having a lien on the Premises, as set forth in
the most current issue of "Best's Insurance Guide". The insuring party shall
deliver to the other party copies of policies of such insurance or certificates
evidencing the existence and amounts of such insurance with Joss payable clauses
as required by this Paragraph. No such policy shall be cancelable or subject to
reduction of coverage or other modification except after thirty (30) days prior
written notice to Lessor.  If Lessee is the insuring party, Lessee shall, at
least thirty (30) days prior to the expiration of such policies, furnish Lessor
with renewals or binders thereof, or Lessor may, at Lessor's sole option and
discretion, order such insurance and charge the cost thereof to Lessee, which
amount shall be payable by Lessee immediately upon demand.

e.) Waiver of Claims and Right of Subrogation: Lessor shall not be liable to
Lessee, nor shall Lessor be liable to any person claiming under Lessee by lease,
license, assignment or subrogation by operation of Jaw or contract, or upon the
Premises with the express, implied or constructive consent of Lessee, or for any
loss of, or damage to or the destruction of the Premises, or some part or parts
thereof, or any goods, furniture, fixtures or equipment thereon, for the
interruption of any business, or for any injury to the person (including
wrongful death) or property of the Lessee or to any such persons claiming under
Lessee, resulting from any cause

3

--------------------------------------------------------------------------------

 

whatsoever, including without limitation the sole negligence of Lessor, any
broken pipe, water seepage, blocked drain, defective wiring, interruption in
power, malfunction of any air conditioning, plumbing system, sewer, storm drain
or the like.

f.) Fire and Extended Coverage Insurance: At all times from and after the date
of commencement of this Lease, Lessor shall keep the Building of which the
Premises are a part, but not the contents of the Premises or any property of
Lessee or others, insured for the mutual benefit of Lessor and Lessee against
(i) loss or damage by fire and such other risks as may be included in a standard
form of Extended Coverage Insurance from time to time available, in amounts
sufficient to prevent Lessor or Lessee from becoming a co-insurer within the
terms of the applicable policies and, in any event, in an amount not less than
one hundred percent (1 00%) of the then full replacement value of the Building,
together with an addendum thereto providing for six (6) months rental income
coverage payable to Lessor, (ii) loss or damage from leakage of sprinkler
systems now or hereafter  installed in the Building by Lessor in such amount as
Lessor shall reasonably establish, and (iii) loss or damage resulting from
explosion of steam boiler, air conditioning equipment, pressure vessels or
similar apparatus, now or hereinafter installed in or on the Building by Lessor,
in such amount as Lessor shall reasonably establish.

g.) Notice by Lessee: Lessee agrees to give prompt written notice to Lessor with
respect to all events occurring upon the Premises which may be the subject of
claims on insurance policies, whether policies are being maintained by Lessor or
Lessee.

12.

TAXES:

 

a.)

Definition of “Real Property Tax": As used herein the term "real property tax"
shall include any form of real estate tax or assessment, general, special,
ordinary or extraordinary, and any license, fee, commercial rental tax,
improvement bond or bonds, levy or tax (other than inheritance, personal income
or estate taxes) imposed on the Premises by any authority having the direct or
indirect power to tax including any city, state or federal government or any
school, agricultural, sanitary, fire, street, drainage, lighting or other
improvement district thereof, as against any legal or equitable interest of
Lessor in the Premises or in the real property of which the Premises are a part,
as against Lessor's right to rent or other income therefrom, and as against
Lessor's business of leasing the Premises. The term "real property tax" shall
also  include any tax, fee, levy, assessment or charge (i) in substitution of,
partially or totally, any tax, fee, levy, assessment or charge hereinabove
included within the definition of “real property tax", or (ii) the nature of
which was hereinabove included within the definition of "real property tax", or
(iii) which is imposed for a service or right not charged prior to June 1, 1978,
or, if previously charged, has been increased since June 1, 1978, or (iv) which
is imposed as a result of transfer, either partial or total, of Lessor's
interest in the Premises or which is added to a tax or charge hereinabove
included within the definition of “real property tax" by reason of such
transfer, or (v) which is imposed by reason of this transaction, any
modification or changes hereto, or any transfers thereof.

There shall be excluded from real property taxes all income taxes, environmental
assessments, charges or liens arising in connection with the remediation of
Hazardous Materials (as defined in Section 39 below) from the Project or any
portion thereof, the causation of which  arose  prior to  the delivery
of  the  Premises to  Lessee,  or  to  the extent caused  by Lessor: costs or
fees ( other than real property taxes) attributable to Lessor's transfer of
ownership of the Project or any interest of Lessor therein, capital stock,
inheritance,  estate,  gift, or any other taxes imposed  upon
or  measured  by  Lessor's gross income or profits unless the same  is
specifically  included  within  the definition  of  real property taxes
above  or otherwise shall be imposed in lieu of real estate taxes or other
ad  valorem taxes.  For example, assessment district fees would be included in
real property taxes.

b.) Joint Assessment: If the Premises are not separately assessed, Lessee's
liability shall be an equitable proportion of the real property taxes for all of
the land and improvements included within the tax parcel assessed plus any
property taxes assessed as a result of tenant improvements, such proportion to
be determined by Lessor from such information as may be reasonably available.
Lessor's determination thereof, in good faith, shall be conclusive. Lessor is
not obligated to pro-rate the recovery of such taxes. Lessee shall pay such
proportion to Lessor within five (5) days of receipt of Lessor's written notice
thereof.

c.) Personal Property Taxes: Lessee shall pay prior to delinquency all taxes
assessed against and levied upon trade fixtures, furnishings, equipment and all
other personal property of Lessee contained in the Premises or elsewhere as it
may affect the Project. When possible, Lessee shall cause said trade fixtures,
furnishings, equipment and all other personal property to be assessed and billed
separately from the real property of the Lessor. If any of Lessee's personal
property shall be assessed with Lessor's real property, Lessee shall pay the
taxes attributable to Lessee within five (5) days of receipt of written notice
thereof from Lessor or taxing entity.

13.

REPAIRS:

 

a.)

Repairs by Lessee: Lessee agrees at its sole cost and expense to maintain,
repair and keep the interior of the Premises and all building systems within and
serving the Premises though not necessarily located within the Premises forming
a part of the Building, and all appurtenances (including without limitation
wiring, plumbing, sewage system, heating and air cooling installation, all
glazing and doors in or bordering the Premises and any store front) in good
condition and repair during the term of this Lease, excepting only the
foundations and structural portions of the Premises, damage thereto by fire,
earthquake, civil insurrection and act of God or the elements. Upon request from
Lessor, Lessee shall provide Lessor with evidence satisfactory to Lessor of
Lessee's maintenance contracts and invoices of repair.  In the event Lessee
fails to make the repairs required of Lessee within thirty (30) days from
delivery of Lessor's notice to Lessee to make such repairs, Lessor, in addition
to all other remedies available hereunder or by law, and without waiving any
said alternative remedies, may make same and Lessee agrees to repay Lessor the
cost thereof, plus ten percent (10%) of costs for Lessor's administration
expenses, within five (5) days of delivery of Lessor's demand thereof. Failure
by Lessee

4

--------------------------------------------------------------------------------

 

 

to pay same shall carry with it the same consequences as failure to pay any
installment of rent. To the extent Lessee is responsible for such maintenance,
repair and replacement, Lessee agrees during the full term of this Lease, at its
sole cost and expense, to make all repairs and replacements of whatever kind or
nature, to either the interior or exterior of the Premises, rendered necessary
by reason of any act or omission of Lessee or its agents, servants or
employees.  Lessee waives all rights to make repairs at the expense of Lessor as
provided for in any statute or law in effect at the time of the execution of
this Lease or any amendment thereof or any other statute or law which may be
hereafter enacted during the term of this Lease, or sooner termination hereof,
and to surrender unto Lessor the Premises in the same condition as received,
ordinary wear and tear and damage by fire, earthquake, civil insurrection, act
of God or the elements alone excepted.

 

b.)

Repairs by Lessor: Lessor agrees, after receipt of written notice of the
necessity therefore, and should same not be caused by Lessee or by reason of
Lessee's occupancy, or its misuse, negligence, or alterations to the Premises to
initiate necessary repairs to the fire sprinkler system, foundations and other
structural portions of the Premises which could be a part of the Building, the
common areas, the roof, exterior walls, parking areas, landscaping, wiring to
the Building, plumbing and sewage system exterior to the Premises, within thirty
(30) days or as soon as is reasonably practical.

14.

ALTERATIONS; LIENS; PERMITS:

Lessee agrees not to make any structural alterations of, changes in or additions
to the Premises. Lessee agrees not to make any non-structural alterations of,
changes in or additions to the Premises without the prior written consent of
Lessor. Lessee shall be required to submit plans, specifications and a budget,
as well as the name, address and license number of the general contractor
performing the work, along with the application for Lessor's consent. Lessee
agrees that all non-structural alterations, changes, additions and improvements,
including fixtures, made in, to or on the Premises, except unattached movable
business fixtures, shall be the property of Lessor at termination of Lease and
shall remain upon and be surrendered with the Premises.  Should Lessor so
desire, Lessee shall restore the Premises or such part or parts thereof by the
end of the term of this Lease at Lessee's sole cost and expense. Lessee agrees
that if any such alterations, changes, additions or improvements are approved by
Lessor, Lessee shall take all steps necessary to assure the completion of same
in a good and workmanlike manner and in compliance with applicable code, and
shall, at Lessee's sole cost and expense, secure any permits or licenses which
may be required by

government agency.

Lessee agrees that no such alterations, changes, additions or improvements will
commence until seven (7) days after Lessee's receipt of written consent of
Lessor as required by this Paragraph in order that Lessor may post appropriate
notices to avoid liability on account thereof. Lessee agrees to indemnify and
save harmless Lessor from all liens, claims or demands arising out of any work
performed, materials furnished or obligations incurred by or for Lessee upon the
Premises during the entire term of this Lease, and agrees not to suffer any such
lien or other lien to be created.

15.

HOLD HARMLESS:

This Lease is made upon the express condition that Lessee agrees to indemnify,
keep, save and hold Lessor free and harmless from all liability, penalties,
losses, damages, costs, expenses, causes of action, claims and/or judgments
arising by reason of any injury or damage to any person or persons, including
without limitation, Lessee, its invitees, servants, agents and employees, or
property of any kind whatsoever and to whomsoever belonging, including, without
limitation, Lessee, its invitees, servants', agents' and employees', from any
cause or causes whatsoever, excepting the sole negligence of Lessor, while in,
upon, or in any way connected with said demised Premises or the Building or
Project of which the Premises are a part, or its appurtenances, or the sidewalks
or other areas adjacent thereto, during the term of this Lease or any occupancy
hereunder.  Lessee hereby covenants and agrees to defend, indemnify, protect and
save Lessor harmless from all liability, loss, costs and obligations on account
of or arising out of any such claims, injuries or losses, however occurring,
excepting those that are a result of Lessor's sole negligence.

In the event of any breach by Lessee of any of the requirements of Paragraph 11
Insurance, then Lessee's indemnity obligations shall be extended to include any
benefits to which Lessor would have been entitled under the policy or policies
described in Paragraph 11 Insurance, and Lessee shall be obligated to provide
Lessor with all of the benefits that would have been furnished under such policy
or policies, and Lessee shall assume all of the obligations of an insurer under
such policy or policies in addition to any other remedy available to Lessor,
either provided  in this Lease or by law.

Lessee, as a material part of the consideration to be rendered to Lessor, hereby
waives all claims against Lessor for damages to goods, wares and merchandise in,
upon or about the Premises and for injuries to Lessee, his agents or third
persons in or about the Premises from any cause arising at any time including,
without limiting the generality of the foregoing, damages arising from the sole
negligence of Lessor, from acts or omissions of other tenants of the Building or
Project of which the Premises are a part and from failure of Lessor to make
repairs.

16.

ENTRY AND INSPECTION:

Lessee agrees that Lessor and his agents may enter upon the Premises to inspect
same, to submit them to a prospective purchaser, lender or lessee or to make any
changes, alterations or repairs which Lessor shall consider necessary for the
protection, improvement or preservation thereof, or of the Building in which the
Premises are situated, or to make changes in the plumbing, wiring, meters or
other equipment, fixtures or appurtenances of the Building, or to post any
notice provided for by law, or otherwise to protect any and all rights of
Lessor. Lessor shall provide Lessee reasonable notice of intent to enter, except
in case of emergency. Lessor shall have the right to erect and maintain all
necessary or proper scaffolding or other structures for the making of such
changes, alterations or repairs (provided the entrance to the Premises shall not
be blocked thereby and that such work shall be completed with diligence and
dispatch) and there shall be no liability against Lessor for damages thereby
sustained by Lessee, nor shall Lessee be entitled to any abatement of rent by
reason of the exercise by Lessor of any such rights herein reserved. Nothing
herein contained shall be

5

--------------------------------------------------------------------------------

 

construed to obligate Lessor to make any changes, alterations or repairs. Lessee
further agrees that at any time after six (6) months prior to the termination of
this Lease, Lessor may place thereon "To Let" or "To Lease" signs.

17.

EASEMENTS:

Lessor reserves to itself the right, from time to time, to grant such easements,
rights and dedications that Lessor deems necessary or desirable and to cause the
recordation of parcel maps and restrictions, so long as such easements, rights,
dedications, maps and restrictions do not unreasonably interfere with the use of
the Premises by Lessee. Lessee shall sign any of the aforementioned documents
upon request of Lessor and failure to do so in a timely manner shall constitute
a material breach of this Lease.

18.

ESTOPPELS:

Lessee agrees, at any time and from time to time within seven (7) days of
written request from Lessor to execute, acknowledge and deliver to Lessor a
statement in writing certifying that this Lease is unmodified and in full force
and effect (or, if there have been modifications, that the same is in full force
and effect as modified, and stating the modifications) and the dates to which
rent and other charges have been paid in advance, if any, and any other matters
reasonably requested by Lessor, it being intended that any such statement
delivered pursuant to this Paragraph may be relied upon by any present or
perspective purchasers, mortgagee(s) or assignee(s) of any mortgagee of the
Premises. Failure of Lessee to comply with any and all provisions of this
Paragraph shall constitute a breach of the Lease.

19.

MULTIPLE TENANT BUILDING:

In the event that the Premises are a part of a larger building or group of
buildings, Lessee agrees that it will abide by, keep and observe all reasonable
rules and regulations which Lessor may make from time to time, including but not
limited to the management, safety, operation, care and cleanliness of the
Building and grounds, the parking of the vehicles and the preservation of good
order therein as well as for the convenience of other occupants and tenants of
the Project.  Violation of any such rules and regulations shall be deemed a
breach of this Lease by Lessee.

20.

SIGNS:

Lessee agrees not to inscribe, paint or affix any signs, advertisements,
placards or awnings on the exterior or roof of the Premises or upon the entrance
doors, windows, monuments, or the sidewalk on or adjacent to the Premises
without the written consent of Lessor first obtained. Any signs so placed on the
Premises shall be so placed upon the understanding and agreement that Lessee
will remove same at the termination of tenancy herein created and repair any
damage or injury to the Premises caused thereby, and if not so removed by
Lessee, then Lessor may have same so removed at Lessee's expense. Lessee shall
not be allowed to use the name of the Project, or words to such effect in
connection with any business carried on in the Premises (except as the address
of the Lessee) without the written consent of Lessor. Lessor reserves the right
to change the name and title of the Project and Building at any time during the
term of said Lease. Lessee hereby expressly agrees to such change at the option
of Lessor and waives any and all damage occasioned thereby.

21.

ABANDONMENT:

If Lessee should abandon or surrender Premises or be dispossessed by process of
law, in addition to all other remedies of Lessor, Lessor, at its option, may
deem that any personal property belonging to Lessee left on the Premises is
abandoned and/or Lessor may at once enter upon the Premises and remove therefrom
any and all equipment, fixtures and merchandise therein and may sell same at
public or private sale at such price and upon such terms as Lessor may
determine, without notice to or demand upon Lessee.  Out of the proceeds of such
sale Lessor may reimburse itself for the expense of such taking, removal and
sale and for any indebtedness of Lessee to Lessor and the surplus, if any, shall
be accounted for to Lessee at Lessee's last known address. Abandonment of the
Premises shall be deemed a breach of the Lease.

22.

DESTRUCTION; RENEWAL:

A. In the event of damage or destruction to the Premises during the term hereof
which Lessor is obligated to repair by the terms of this Lease, Lessor shall
forthwith repair the same, provided such repairs can be made within ninety (90)
days under the laws and regulations of State, Federal, County or Municipal
authorities, but such destruction shall in nowise annul or void this Lease,
except that Lessee shall be entitled to a proportionate reduction of rent to be
based upon the extent to which the making of such repairs shall interfere with
the business carried on by Lessee in the Premises. If such repairs cannot be
made within ninety (90) days, Lessor may, at its option, make same within a
reasonable time, in which event this Lease shall continue in full force and
effect and the monthly rent shall be proportionately reduced as aforesaid in
this Paragraph provided.  In the event that Lessor  does not so elect to make
such repairs which cannot be made within one hundred eighty ( 180) days, this
Lease may be terminated at the option of either party. In the event that the
Building of which the Premises are a part is damaged or destroyed to the extent
of one-third (33.33%) or more of the replacement cost thereof, Lessor may elect
to terminate this Lease, whether the Premises be injured or not.

B. Notwithstanding anything herein to the contrary, if, at any time during the
term hereof, any governmental agency having jurisdiction over the Premises of
Building(s) of which the Premises are a part, shall require the making of any
repairs, improvements or alterations to said Building(s) or Premises, and Lessor
determines to demolish said Building(s) or Premises rather than to make said
repairs, improvements or alterations, or allow same to be made, Lessor, upon
written notice to Lessee as soon as is practical, shall have the right to
terminate this Lease. Upon the date specified in such notice, this Lease shall
terminate and Lessor shall have no further liability to Lessee except that
Lessor shall refund to Lessee any unearned rents and shall return the balance of
security deposit after such offsets as may be provided in this Lease. In the
event Lessor had heretofore given written consent to any leasehold improvements
upon the Premises made and paid for by Lessee, and had

6

--------------------------------------------------------------------------------

 

agreed, in writing, as to the cost thereof, Lessor shall pay to Lessee upon such
termination the unamortized portion of such cost as the number of full calendar
months remaining in the original term of this Lease bears to the total number of
calendar months is said original term.

23.

CONDEMNATION:

If any part of the Premises or of the Building of which same are a part (even
info part of the Premises be taken) be condemned for a public or quasi-public
use by right of eminent domain, with or without litigation, or transferred by
agreement in connection with such public or quasi-public use, this Lease,

as to the part so taken, shall terminate as of the date title shall vest in the
condemnor, and the rent payable hereunder shall be adjusted so that the Lessee
shall be required to pay for the remainder of the term only such portion of rent
as the value of the part remaining after condemnation bears to the value of the
entire Premises at the date of condemnation. In such event Lessor shall have the
option to terminate this Lease as of the date when title to the part so
condemned vests in the condemnor. If more than one-third (33.33%) of the
Premises is taken, Lessee at Lessee's option to be exercised in writing within
ten (IO) days after Lessor shall have given written notice to Lessee of such
taking (or in absence of such notice, within ten (10) days after the condemning
authority shall have taken possession or title), terminate this Lease as of the
date the condemning authority takes such possession or title.

All compensation awarded upon such condemnation or taking shall belong and be
paid to Lessor and Lessee shall have no claim thereto, and Lessee hereby
irrevocably assigns and transfers to Lessor any right to compensation or damages
to which Lessee may become entitled during the term hereof by reason of the
condemnation of all or part of the Premises.

24.

SALE OF PREMISES:

In the event of sale or conveyance by Lessor of the Premises, the same shall
operate to release Lessor from any future liability upon any of the covenants or
conditions, express or implied, herein contained in favor of Lessee, and in such
event Lessee agrees to look solely to the responsibility of the successor in
interest of Lessor. If any security be given by Lessee to secure faithful
performance of Lessee's covenants in this Lease or any rent shall have been
prepaid, Lessor may transfer same as such to the purchaser of the reversion
thereon and thereupon Lessor shall be discharged from any further liability in
reference thereto.

25.

COSTS OF SUIT:

Lessee agrees that if Lessor is involuntarily made a party defendant to any
litigation concerning this Lease or the Premises by reason of any act or
omission of Lessee and not because of any act or omission of Lessor, then Lessee
shall hold Lessor harmless from all liability by reason thereof, including
reasonable attorney's fees incurred by Lessor in such litigation and all court
costs.  If legal action be brought by either party hereto for the unlawful
detainer of the Premises, for the recovery of any rent due under the provisions
of this Lease, or due to any breach of any term, covenant, condition or
provision thereof, the party prevailing in said action (Lessor or Lessee as the
case may be) shall be entitled to recover from the party not prevailing court
costs and a reasonable attorney's fee which shall be fixed by the Judge of the
Court. The entry of dismissal without prejudice shall not create a prevailing
party.

If any action be instituted by Lessor to enforce any provision of this Lease
and/or collect any sum due hereunder, Lessor shall recover from Lessee all costs
connected with such enforcement and/or collection.

26.

SECURITY MEASURES:

Lessee hereby acknowledges that the rent payable to Lessor hereunder does not
include the cost of guard service or other security measures, and that Lessor
has no obligation whatsoever to provide it. Lessee assumes all responsibility
for the protection of Lessee, its agents and invitees, the Premises and any
property on the Premises from acts of third parties.

27.

PERFORMANCE UNDER PROTEST:

If at any time a dispute shall arise as to any amount or sum of money to be paid
by one party to the other under the provisions hereof, the party against whom
the obligation to pay the money is asserted shall have the right to make payment
"under protest" and such payment shall not be regarded as a voluntary payment,
and there shall survive the right on the part of said party to institute suit
for recovery of such sum. If it shall be adjudged that there was no legal
obligation on the part of said party to pay such sum or any part thereof, said
party shall be entitled to recover such sum or so much thereof as it was not
legally required to pay under the provisions of this Lease.

28.

ASSIGNMENT AND SUBLETTING:

a.Lessor's Consent Required: Lessee shall not voluntarily or by operation of law
assign, transfer, mortgage, sublet or otherwise transfer or encumber all or any
part of Lessee's interest in this Lease or in the Premises without Lessor's
prior written consent, which consent shall not be unreasonably withheld or
conditioned. Lessee shall provide Lessor with documentation including, but not
limited to the sublease or assignment document, the legal name of the proposed
subtenant/assignee, financial statements for the proposed subtenant/assignee,
proposed use of the premises, the type of business to be conducted by proposed
subtenant/assignee, and any other documentation required by Lessor to make a
reasonable determination. (For the purposes of this section 28, it shall be
deemed unreasonable for a tenant or approved subtenant or assignee to sublet or
assign all or any part of the Premises at less than the adjusted Base Rent
payable under this Lease.) Lessor shall respond to Lessee's request for consent
hereunder in a timely manner. Any attempted assignment, transfer, mortgage,
encumbrance or subletting without Lessor's written consent shall be void and
shall constitute a breach of this Lease. In no event shall Lessee have the right
to sublease beyond Lessee’s lease term.

 

b.

No Release of Lessee: Regardless of Lessor's consent, no subletting or
assignment shall release Lessee

7

--------------------------------------------------------------------------------

 

 

of Lessee's obligation or alter the primary liability of Lessee to pay the rent
and to perform all other obligations to be performed by Lessee hereunder. The
acceptance of rent by Lessor from any other person or entity shall not be deemed
a waiver by Lessor of any provision hereunder.  Consent to one assignment or
subletting shall not be deemed consent to any subsequent assignment or
subletting. In the event of default by any assignee of Lessee or any successor
of Lessee in the performance of any of the terms hereof, Lessor may proceed
directly against Lessee without the necessity of exhausting remedies against
said assignee or sub-tenant. Lessor may or may not consent to subsequent
assignments or subletting of this Lease, or amendments or modifications to this
Lease with assignees of Lessee, with or without notifying Lessee, or any
successors of Lessee, and without obtaining its or their consent thereto and
such action shall not relieve Lessee of liability under this Lease.

 

c.

Attorney's Fees: In the event Lessee shall assign or sublet the Premises or
request consent of Lessor to any assignment or subletting, or if Lessee shall
request the consent of Lessor for any act Lessee proposes to do, then Lessee
shall pay Lessor's attorney's fees and any other costs incurred in
connection  therewith.

29.

CONFLICT:

Any conflict between the printed provisions of this Lease and the typewritten or
handwritten provisions shall be controlled by the typewritten or handwritten
provisions, where both parties have initialed such provisions.

30.

SUBORDINATION:

 

a.

This Lease, at Lessor's option, shall be subordinate to any ground lease,
mortgage, deed of trust, or any other hypothecation or security now or hereafter
placed upon the real property of which the Premises are a part and to any and
all advances made on the security thereof and to all renewals, modifications,
consolidations, replacements and extensions thereof. If any mortgagee, trustee
or ground Lessor shall elect to have this Lease prior to the lien of its
mortgage, deed of trust or ground lease, and shall give written notice thereof
to Lessee, this Lease shall be deemed prior to such mortgage, deed of trust or
ground lease on the date of recording thereof;

 

b.

Lessee agrees to execute any documents required to effectuate an attornment, a
subordination, or to make this Lease prior to the lien of any mortgage, deed of
trust or ground lease, as the case may be. Lessee's failure to execute such
documents within seven (7) days after written demand shall constitute a default
by Lessee hereunder.

31.

SURRENDER OF LEASE:

No act or conduct of Lessor, whether consisting of the acceptance of the keys to
the Premises, or otherwise, shall be deemed to be or constitute an acceptance of
the surrender of the Premises by Lessee prior to the expiration of the term
hereof, and such acceptance by Lessor of surrender by Lessee shall only flow
from and must be evidenced by a written acknowledgement of acceptance of
surrender by Lessor. The voluntary or other surrender of this Lease by Lessee,
or a mutual cancellation thereof, shall not work a merger and shall, at the
option of the Lessor, terminate all or any existing subleases, or subtenancies
or may, at the option of the Lessor, operate as an assignment to it of any or
all such subleases, or subtenancies.

32.

HOLDING OVER:

Should Lessee hold over the term hereby created with written consent of Lessor,
Lessee shall become a tenant from month to month at one hundred twenty-five
percent (125%) of the rent payable hereunder for the prior six (6) months, and
otherwise upon the covenants and conditions in this Lease contained, and shall
continue to be such tenant until thirty (30) days after either party hereto
serves upon the other written notice of intent to terminate such monthly
tenancy. Should such termination occur on any day other than the last day of the
month, any unearned prepaid rent shall be prorated based on a 30 day month and
shall be credited to Lessee's account as additional security deposit, to be
disbursed according to the provisions of Paragraph 4.

33.

NOTICES:

It is agreed between the parties hereto that any notice required hereunder or by
law to be served upon either of the parties shall be in writing and shall be
delivered personally upon the other or sent by first class mail, postage
prepaid, addressed to the addresses listed in the Basic Lease Information or
such other address as may be from time to time furnished in writing by Lessor to
Lessee or by Lessee to Lessor, each of the parties waiving personal or any other
service than as in this Paragraph provided for. Notice by first class mail shall
be deemed to be communicated the second business day from the time of mailing.
Notice by any other means shall be effective upon delivery, or refusal of
delivery.

34.

DEFAULTS; REMEDIES:

 

a.

Defaults: The occurrence of any one or more of the following events shall
constitute a default and breach of this Lease by Lessee:

 

i.

The vacating or abandonment of the Premises by Lessee or assignee or sublessee
as applicable.

 

ii.

The failure of Lessee to make any payment of rent or any other payment required
to be made by Lessee hereunder, as and when due.

 

iii.

The failure by Lessee to observe or perform any conditions, covenants or
provisions of this Lease to be observed or performed by Lessee, other than
described in Section 34a(ii) above, and where such failure shall continue for a
period of seven (7) days after written notice thereof from Lessor to Lessee
provided, however, that if the nature of Lessee's default is such that more than
seven (7) days are reasonably required for its cure, then Lessee shall not be
deemed to be in default if Lessee commenced such cure within said seven (7) day
period and thereafter diligently prosecutes such cure to completion.

 

iv.

The making by Lessee of any general arrangement or assignment for the benefit of
creditors;

 

v.

The appointment of a trustee or receiver to take possession of substantially all
of Lessee's assets located at the Premises or of Lessee's interest in this
Lease, where possession is not restored to Lessee within thirty (30) days; or

8

--------------------------------------------------------------------------------

 

 

vi.

The attachment, execution or other judicial seizure of substantially all of
Lessee's assets located at the Premises or   of Lessee's interest in this Lease
where such seizure is not discharged within thirty (30) days.  Provided,
however, in the event that any provision in this Paragraph is contrary to any
applicable law, such provision shall be of no force or effect.

 

vii.

The discovery by Lessor that any financial information given to Lessor by
Lessee, any assignee of Lessee, any subtenant of Lessee, any successor in
interest of Lessee or any guarantor of Lessee's obligation hereunder, and any of
them, was materially false.

 

b.

Remedies: In the event of any such default or breach by Lessee, Lessor may at
any time thereafter, by written notice or demand and without limiting Lessor in
the exercise of any right or remedy which Lessor may have by reason of such
default or breach:

 

i.

Terminate Lessee's right to possession of the Premises by any lawful means, in
which case this Lease shall terminate and Lessee shall immediately surrender
possession of the Premises to Lessor.  In such event Lessor shall be entitled to
recover from Lessee all damages incurred by Lessor by reason of Lessee's default
including, but not limited to,   the cost of recovering possession of the
Premises, attorney's fees, any real estate commission actually paid, the balance
remaining of unamortized tenant improvements, if any, the worth at the time of
award by the court having jurisdiction thereof of the unpaid rent which had been
earned at the time of termination; the worth at the time of award of the amount
by which the unpaid rent would have been earned after termination until the time
of award exceeds the amount of such rental loss that the Lessee proves could
have been reasonably avoided; the worth at the time of award of the amount by
which the unpaid rent for the balance of the term after the time of award
exceeds the amount of such rental loss that the Lessee proves could be
reasonably avoided; and any other amount necessary to compensate Lessor for all
the detriment proximately caused by Lessee's failure to perform his obligations
under the Lease or which in the ordinary course of things would be likely to
result therefrom.

 

ii.

Maintain Lessee's right to possession in which case this Lease shall continue in
effect whether or not Lessee shall have abandoned the Premises. In such event
Lessor shall be entitled to enforce all of Lessor's rights and remedies under
this Lease, including the right to recover rent as it becomes due hereunder.

 

iii.

Pursue any other remedy now or hereafter available to Lessor under the laws or
judicial decisions of the state wherein the Premises are located. Unpaid
installments of rent and other monetary obligations of Lessee under the terms of
this Lease shall bear interest from the date due at the maximum rate then
allowable by law.

 

c.

Default by Lessor: Lessor shall not be in default unless Lessor fails to perform
obligations required of Lessor within a reasonable time, after written notice by
Lessee to Lessor specifying wherein Lessor has failed to perform such
obligations provided, however, that if the nature of Lessor's obligations is
such that more than sixty (60) days are required for performance then Lessor
shall not be in default if Lessor commences performance within such sixty (60)
day period and thereafter diligently pursues the same to completion.

 

d.

Late Charges: Lessee hereby acknowledges that late payment by Lessee to Lessor
of rent and/or other sums due hereunder will cause Lessor to incur costs not
contemplated by this Lease, the exact amount of which will be extremely
difficult to ascertain. Such costs include, but are not limited to, processing
and accounting charges, and late charges which may be imposed on Lessor by terms
of any mortgage or trust deed covering the premises. Accordingly, if any
installment of rent or any other sum due from Lessee shall not be received by
Lessor (or Lessor's designee, if applicable) within five (5) days after such
amount shall be due, then, without any requirement for notice to Lessee, Lessee
shall pay to Lessor a late charge equal to six percent (6%) of such overdue
amount, plus accrued interest at the maximum amount allowable by law. The
parties agree that such late charge represents a fair and reasonable estimate of
the costs Lessor will incur by reason of late payment by Lessee. Acceptance of
such late charge by Lessor shall in no event constitute a waiver of Lessee's
default with respect to such overdue amount, nor prevent Lessor from exercising
any of the other rights and remedies hereunder. In the event that a late charge
is payable hereunder, whether or not collected, for three (3) installments of
rent or other sum, then rent shall automatically become due and payable
quarterly in advance, rather than monthly, notwithstanding Paragraph 8 or any
other provision of this Lease to the contrary.

 

e.

Impounds: In the event that a late charge is payable hereunder, whether or not
collected, for three (3) installments of rent or any other sum due hereunder,
Lessee shall pay to Lessor, if Lessor shall so request, in addition to any other
payments required under this Lease, a monthly advance installment, due on the
first (1st) day of each month, as estimated by Lessor for the real property tax,
insurance and operating expenses on the Premises which are payable by Lessee
under the terms of this Lease. Such fund shall be established to insure payment
when due, before delinquency, of any or all such taxes, premiums and expenses.
If the amounts paid to Lessor by Lessee under the provisions of this Paragraph
are insufficient to discharge the obligations of Lessee to pay such taxes,
premiums and expenses as the same shall become due, Lessee shall pay to Lessor,
upon Lessor's demand, such additional sums as necessary to pay such obligations.
All monies paid to Lessor under this Paragraph may be intermingled with other
monies of Lessor and shall not bear interest. In the event of a default in the
obligations of Lessee to perform under this Lease, then any balance remaining
from the funds paid to Lessor under the provisions of this Paragraph may, at the
option of Lessor, be applied to the payment of any monetary default of Lessee in
lieu of being applied to the payment of taxes, premiums and/or expenses.

35.

CUMULATIVE REMEDIES; NON-WAIVER:

The receipt by Lessor of any rent or payment with or without knowledge of the
breach of any covenant hereof shall not be deemed a waiver of any such breach
and no waiver by Lessor of any sum due hereunder or any provision hereof shall
be deemed to have been made unless expressed in writing and signed by Lessor. No
delay or omission in the exercise of any right or remedy accruing to Lessor upon
any breach by Lessee under this Lease shall impair

9

--------------------------------------------------------------------------------

 

such right or remedy or be construed as a waiver of any such breach theretofore
or hereafter occurring. The waiver by Lessor of any breach of any term, covenant
or condition herein contained shall not be deemed to be a waiver of any
subsequent breach of the same or any other term, covenant or condition herein
contained. All rights, powers, options or remedies afforded to Lessor either
hereunder or by law shall be cumulative and not alternative and the exercise of
one right, power, option or remedy shall not bar other rights, powers, options
or remedies allowed herein or by law.

36.

ADDITIONAL RENT:

Any monetary obligations of Lessee to Lessor under the terms of this Lease shall
be deemed to be rent. All amounts due Lessor are payable in lawful money of the
United States of America. Any amount due to Lessor, if not paid when due, shall
bear interest from the date due until paid at the maximum amount allowable by
law. Payment of interest shall not excuse or cure any default hereunder by
Lessee.

37.

INCORPORATION OF PRIOR AGREEMENTS; AMENDMENTS:

This Lease contains all agreements of the parties hereto with respect to any
matter mentioned herein. No prior agreement or understanding pertaining to any
such matter shall be effective. This Lease may be modified in writing only,
signed by the parties in interest at the time of the modification. Except as
otherwise stated in this Lease, Lessee hereby acknowledges that neither the
Lessor nor any employees or agents of any said persons has made any oral or
written warranties or representations relative to the condition or use by Lessee
of the Premises and Lessee acknowledges that Lessee assumes all responsibility
regarding the Occupational Safety Health Act, the legal use and adaptability of
the Premises and the compliance thereof with all applicable laws and regulations
in effect during the term of this Lease except as otherwise specifically state
in this Lease.

38.

COMPLIANCE WITH APPLICABLE LAWS:

Lessee shall use the Premises in accordance with all applicable laws and
government regulations. If any law or government regulation (such as, but not
limited to, the Americans With Disabilities Act of 1990) should require
renovation or alteration of the Premises, Lessee shall be responsible for such
alteration or renovation and shall pay all costs and expenses required to alter
or renovate the Premises to conform to any such law or governmental
regulation.  If any law or governmental regulation (such as, but not limited to,
the Americans With Disabilities Act of 1990) should require the renovation or
alteration of the Common Area(s), Lessor shall be responsible for such
renovation or alteration and shall pay all costs and expenses required to alter
or renovate the Common Area(s) to conform to any such law or governmental
regulation. All such costs and expenses required to alter or renovate the Common
Area(s) to conform to any such law or governmental regulation shall be included
in the Operating Expenses as provided in Paragraph 9 of this Lease.  Lessee
shall indemnify and defend Lessor against any loss suffered or liability
incurred by Lessor, and all actions, suits, damages or claims brought against
Lessor as a result of Lessee's failure to use the Premises in accordance with
any such law or governmental regulation.

39.

ENVIRONMENTAL MATTERS:

 

A.

(i) The term "Hazardous Materials" as used herein shall mean any petroleum
products, asbestos, polychlorinated biphenyls, P.C.B.'s, chemicals, compounds,
materials, mixtures or substances that are now or hereinafter defined, listed in
or otherwise classified as a "hazardous substance", "hazardous material",
"hazardous waste", "extremely hazardous waste", "infectious waste", "toxic
substance", "toxic pollutant", or any other formulation intended to define, list
or classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity or toxicity pursuant to any federal,
state or local environmental law, regulation, ordinance, resolution, order or
decree relating to industrial hygiene, environmental protection or the use,
analysis, generation, manufacture, storage, release, disposal or transportation
of the same ("Hazardous Materials Laws").

(ii) Lessee shall not use, manufacture, store, release, dispose or transport any
Hazardous Materials in, on, under or about the Premises, the Building or the
Project without giving prior written notice to Lessor and obtaining Lessor's
prior written consent, which consent Lessor may withhold in its sole discretion.
Lessee shall, at its own expense, procure, maintain in effect and comply with
all conditions of any and all permits, licenses and other governmental and
regulatory approvals required in connection with Lessee's generation, use,
storage, disposal and transportation of Hazardous Materials. Except as
discharged into the sanitary sewer in strict accordance and conformity with all
applicable Hazardous Materials laws, Lessee shall cause any and all Hazardous
Materials to be removed from the Premises and transported solely by duly
licensed haulers to duly licensed facilities for final disposal of such
materials and wastes. Regardless whether permitted under the Hazardous Materials
laws, Lessee shall not maintain in, on, under or about the Premises, the
Building or the Project any above or below ground storage tanks, clarifiers or
sumps nor shall any wells for the monitoring of ground water, soils or subsoils
be allowed.

(iii)Lessee shall immediately notify Lessor in writing of any enforcement,
cleanup, removal or other governmental or regulatory action instituted,
completed or threatened pursuant to any Hazardous Materials law; any claim made
or threatened by any person or entity against Lessee or the Premises, Building
and/or Project relating to damage, contribution, cost, recovery, compensation,
loss or injury resulting from or claimed to result from any Hazardous Materials;
any reports, information, inquiries or demands made, ordered or received by or
on behalf of Lessee which arise out of or in connection with the existence or
potential existence of any Hazardous Materials in, on, under or about the
Premises, the Building or the Project, including, without limitation, any
complaints, notices, warnings, asserted violations, or mandatory or voluntary
informational filings with any governmental agency in connection therewith, and
immediately supply Lessor with copies thereof.

 

B.

Lessee shall indemnify, defend (by counsel reasonably acceptable to Lessor),
protect, and hold Lessor, and each of Lessor's partners, officers, directors,
partners, employees, affiliates, joint venturers, members, trustees, owners,
shareholders, principals, agents, representatives, attorneys, successors and
assigns free and harmless from and against any and all claims, liabilities,
damages, fines, penalties, forfeitures, losses,

10

--------------------------------------------------------------------------------

 

 

cleanup and remediation costs or expenses (including attorney fees) or death of
or injury to any person or damage to any property whatsoever, arising from or
caused in whole or in part, directly or indirectly by Lessee's use, analysis,
generation, manufacture, storage, release, disposal or transportation of
Hazardous Materials by Lessee, Lessee's agents, employees, contractors,
licensees or invitees to, in, on, under, about or from the Premises, the
Building or the Project or Lessee's failure to comply with any Hazardous
Materials law. Lessee's obligations hereunder shall include, without limitation,
and whether foreseeable or unforeseeable, all costs of any required or necessary
repair, cleanup, detoxification or decontamination of the Premises, the Building
or the Project, and the preparation and implementation of any closure, remedial
action or other required plans in connection therewith, and shall survive the
expiration or earlier termination of this Lease.

 

C.

Lessor shall have the right to enter the Premises during regular business hours
upon reasonable prior notice at all times for the purposes of ascertaining
compliance by Lessee with all applicable Hazardous Materials laws, provided,
however, that in the instance of an emergency Lessor's entry onto the Premises
shall not be restricted to regular business hours nor shall notice be required.

 

D.

Lessor shall have the option to declare a default of this Lease for the release
or discharge of Hazardous Materials by Lessee, Lessee's employees, agents,
contractors or invitees on the Premises, Building or Project or in violation of
law or in deviation from prescribed procedures in Lessee's use or storage of
Hazardous Materials. If Lessee fails to comply with any of the provisions under
this entire Paragraph 39, Lessor shall have the right, but not the obligation,
to remove or otherwise cleanup any Hazardous Materials from the Premises, the
Building or the Project. In such case, the costs of any Hazardous Materials
investigation, removal or other cleanup (including, without limitation,
transportation, storage, disposal, attorney fees and costs) will be deemed
additional rent due under this Lease, whether or not a court has ordered the
cleanup, and will become due and payable on demand by Lessor.

 

E.

Lessor shall indemnify, protect, and hold Lessee free and harmless from and
against any and all claims. liabilities, damages, fines, penalties, forfeitures,
losses, cleanup and remediation costs or expenses (including reasonable attorney
fees) or death or injury to any person or damage to any property whatsoever
arising from or caused by any Hazardous Materials existing on, under, in or
about the Project or any portion thereof (including, without limitation, the
Building and the Premises) on or prior to the Commencement Date.  Lessor's
obligations hereunder shall include, without limitation, all costs of any
required or necessary repair, cleanup, detoxification or decontamination of the
Premises, the Building or the Project, and the preparation and implementation of
any closure, remedial action or other required plans in connection therewith.

40.

MISCELLANEOUS:

 

a.

Lessee and Lessee's Guarantor, if any, agree to deliver to Lessor, within thirty
(30) days from written request therefore (but not more frequently than once each
calendar year) complete financial statements prepared and certified by a Public
Accountant or Certified Public Accountant showing the true and accurate net
worth of Lessee and said Guarantor, if any, as of the close of Lessee's and said
Guarantor's most recent accounting period.

 

b.

In case there is more than one Lessee, the obligations of Lessee executing this
Lease shall be joint and several. The words "Lessor" and "Lessee" as used herein
shall include the plural as well as the singular. The covenants and agreements
contained herein shall be binding upon and enforceable by the parties hereto and
their respective heirs, executors, administrators, successors and assigns,
subject to the restrictions herein imposed on assignment by Lessee.

 

c.

Time is of the essence of this Lease and each and every covenant, condition and
provision herein contained.

 

d.

The paragraph headings are inserted only as a matter of convenience and for
reference, and in no way define, limit or describe the scope or intent of this
agreement or any provision thereof or in any way affect this agreement.

 

e.

In the event there is a Guarantor of this Lease, said Guarantor shall have the
same obligations as Lessee under this Lease.

41.

PARKING:

Lessee shall be entitled to up to three (3) unassigned and undesignated onsite
parking spaces per one thousand (1,000) square feet of office space, and one (1)
unassigned and undesignated space per fifteen hundred (1,500) square feet of
warehouse space  covered by this Lease.

42.

ADDENDA:

Attached hereto is an addendum or addenda as indicated on the Basic Lease
Information which constitute(s) a part of this Lease: Sections 44 through 50.

43.

ENTIRE AGREEMENT:

Except as noted in Section 42 above, this Lease includes the entire agreement
between the parties and may neither be added to nor amended without the
signature of all parties.

 

 

IN WITNESS WHEREOF, the parties hereto have subscribed their names, and if
corporations executed this Lease by officers thereunto duly authorized by
resolution of said corporations, in duplicate, the day and year stated below.

11

--------------------------------------------------------------------------------

 

 

Lessee

 

Lessor

 

 

 

/s/ Emil Kakkis

 

/s/ Jan Warz                          12/17/15

By: Emil Kakkis

 

By:                                              Date

Ultragenyx Pharmaceutical, Inc.

 

Condiotti Enterprises, Inc.

CEO                                     12/17/15

 

 

Title                                            Date

 

 

 

 

 

/s/ Shalini Sharp

 

 

By: Shalini Sharp

 

 

Ultragenyx Pharmaceutical, Inc.

 

 

CFO                                     12/17/15

 

 

Title                                            Date

 

 

 

 

 

12

--------------------------------------------------------------------------------

 

EXHIBIT “E”

ESTOPPEL STATEMENT

The undersigned hereby acknowledges the notification and receipt of the validly
filed and posted NOTICE OF NONRESPONSIBILITY by the property owner and Lessor,
Condiotti Enterprises, Inc., with respect to 81 Digital Drive, Novato,
California:

 

(description of work)

 

The undersigned is aware that the filing and posting of such NOTICE OF
NONRESPONSIBILITY, as set forth in Section 3094 of the California Civil Code,
has the effect of exempting Lessor's interest in the property from any
mechanics' liens filed in connection with any alterations, changes, additions or
improvements performed at the request of the Lessee.

The undersigned acknowledges and understands that the NOTICE OF
NONRESPONSIBILITY is the method by which a property owner exempts the property
from mechanics' liens and notifies all those who are expending labor and/or
materials on a project that the property owner will not be responsible for such
labor and/or materials.

The undersigned acknowledges that Lessor is NOT a PARTICIPATING OWNER (i.e.,
Lessee is not an agent of Lessor in performing any alterations, changes,
additions, or improvements. Such work is not a condition of the Lease, and does
not materially enhance the value of Lessor's property) and that no relationship
exists between Lessor and Lessee other than that of landlord and tenant. The
undersigned acknowledges and understands that Lessor claims no ownership
interest in such tenant improvements, and any retention of such improvements as
part of the Premises when they are returned to Lessor at the termination of the
Lease is not a requirement under the Lease, and may occur only if Lessee desires
to avoid the expense of restoring the property to its condition prior to the
Lease. Accordingly, the undersigned hereby waives and relinquishes any and all
rights to assert a claim and/or file a mechanics' lien against the Lessor's
interest in the property relating to or arising from the work described herein;
provided, however, that nothing in this estoppel shall prohibit any claims from
being made against the Lessee's interest in the property and/or Lessee's
alterations, changes, additions or improvements thereto.

 

 

By:  (print name)

For: (contractor name) Date:

Contractor's License Number:

 

 

 

--------------------------------------------------------------------------------

 

TENANT'S ESTOPPEL CERTIFICATE

 

REFERENCE is made to that certain Lease Agreement dated the______, entered into
by and between Bayview Ignacio, LLC, a California limited liability company, (or
its predecessor) as Landlord or Lessor (hereinafter “Landlord”), and _______,
(or its predecessor), as Tenant or Lessee (hereinafter "Tenant"); said Lease or
Lease Agreement being hereinafter referred to merely as the “Lease”), covering
certain premises commonly described as________Digital Drive, Novato, California
(the “premises”), located in the Lakepoint Business Park, situated at 15 and 25
Leveroni Court and 90 and 105 Digital Drive, Novato, California. This
Certificate is executed by the undersigned and delivered to CUNA MUTUAL LIFE
INSURANCE COMPANY, a corporation (hereinafter “Lender”), in connection with
Lender's making to CONDIOTTI ENTERPRISES, INC., a California corporation, of a
certain first mortgage loan secured by the premises covered by the Lease and
with the recognition that Lender is relying upon the contents hereof in making
said loan and/or in disbursing some or all of the proceeds thereof. The
undersigned hereby certifies and declares as follows:

1.The building(s) and all of the other improvements contemplated by and/or
intended to be covered by the Lease have been constructed and completed to the
satisfaction of the undersigned and in accordance with the plans and
specifications pursuant to which said building(s) and other improvements were
required to be constructed. Said building(s) and other improvements have been
unconditionally accepted by the undersigned.

2.The undersigned currently is in possession of the premises covered by the
Lease and is conducting its business therein.

3.The Lease is in full force and effect and has not been modified, supplemented
or amended except as is indicated at the outset of this Certificate in
connection with the reference to and identification of the Lease. Except for the
Lease, there are no agreements between the undersigned and the Landlord under
the Lease in any way concerning the subject matter of the Lease or the premises
covered by the Lease. The interests of the Tenant under the Lease have not been
assigned.

4.To the best of the undersigned's knowledge, as of the date hereof all
conditions or obligations under the Lease to be satisfied or performed by the
Landlord have been satisfied or performed. As of the date hereof, the
undersigned does not assert, and to the best of the undersigned's knowledge is
not entitled to assert, any defense to or offset against the enforcement of the
Lease or any of the provisions thereof by the Landlord thereunder.

5.The term of the Lease was is scheduled to run for a period of
_____________years, commencing on _____________and terminating on __________

6.The obligation of the undersigned to pay rent under the Lease began on the
above- mentioned commencement date of the term and full rental is currently
accruing thereunder. The monthly fixed minimum or fixed basic rent currently
payable by the undersigned under the Lease is __________Dollars ($
_______________). No rent under the Lease beyond the current month has been paid
in advance by the undersigned.

7.The amount of the security deposit given by the undersigned and held by the
Landlord under the Lease is the sum of__________________________________ Dollars
($____________________ ). The undersigned, as Tenant under the Lease, hereby
agrees not to look to the holder (including Lender) of a first mortgage or Deed
of Trust on the premises covered by the Lease, as mortgagee, mortgagee in
possession, or successor in title to said premises, for accountability for any
security deposit required or held by the Landlord under the Lease, unless said
deposit has actually been received by said holder.

8.The undersigned acknowledges that Lender is or is about to become the holder
of a mortgage or Deed of Trust encumbering the premises covered by the Lease.
The undersigned agrees that in the event the Landlord under the Lease defaults
in payment, performance or observance of any of the covenants, obligations or
conditions on the part of the Landlord to be paid, performed or observed under
the Lease and fails to timely cure such default, then the undersigned shall,
before exercising any right it might otherwise have to withhold payment of rent
or to terminate the Lease, give Lender written notice of the claimed default and
allow Lender at least thirty (30) days (or such longer period of time as may be
reasonably required to cure a default which, due to its nature, cannot
reasonably be rectified within thirty days) within which to effect a cure
thereof. The undersigned also acknowledges and agrees that until it is otherwise
advised in writing by Lender, any notice or communication shall be given to
Lender at its following address:

 

CUNA MUTUAL LIFE INSURANCE COMPANY

5910 Mineral Point Road Madison, Wisconsin 53705-4456

 

Attention: CIMCO, INC. Mortgage Loan Closing and Servicing

9.The undersigned hereby acknowledges notice that, in connection with the above-
referenced mortgage loan being made by Lender, the Lease and the interests of
the Landlord thereunder have been or are being assigned to Lender through an
Assignment of Rents and Leases (or other document) which provides, among other
things, that the Landlord shall not, without Lender’s prior written consent,
modify, terminate or accept surrender of the Lease or reduce, abate or accept
pre-payment of any rent under the Lease. The undersigned agrees to be bound by
the terms thereof.

10.The undersigned hereby certifies that the attached copy of the Lease is a
true and correct copy of the original Lease, including any amendments thereto.

1

--------------------------------------------------------------------------------

 

11.The undersigned does not engage in the generation, storage or disposal of
hazardous wastes or hazardous substances and the building(s) are not and shall
not be used for such purposes, or if hazardous substances are stored or used in
the building(s), they are handled in accordance with all government regulations.
The undersigned has no notice of any local, state or federal environmental
regulatory action regarding the building(s) or the real property on which it is
located. The undersigned agrees to send to Lender a copy of any notice received
of any pending of threatened environmental regulatory action and notify Lender
of any release or discharge of any hazardous substances on the property or in
the building(s).

 

Executed this _________day of _____________, 20____,

 

Tenant:

 

By:

 

Print Name:

 

Title:

 

 

2

--------------------------------------------------------------------------------

 

 

State of California

)

 

) ss.

County of

 

)

On the _________day of__________, 2004, before me, ________, Notary Public,
State of California, personally appeared______, personally known to me (or
proved to me on the basis of satisfactory evidence) to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
she/he/they executed the same in her/his/their authorized capacity(ies), and
that by her/his/their signature(s) on the instrument the person or the
entity(ies) upon behalf of which the person(s) acted, executed the instrument.

WITNESS my hand and official seal.

 

 

(SEAL)

3

--------------------------------------------------------------------------------

 

EXHIBIT “D”

 

POLICY NUMBER__________________________

THIS ENDORSEMENT CHANGES THE POLICY

ADDITIONAL INSURED-LESSOR OF PREMISES

 

This endorsement modifies insurance provided under the following:

GENERAL LIABILITY COVERAGE

1.

Designation of Premises:

Lakepoint Business Park

81 Digital Drive

Novato, California

The entire second floor of 60 Leveroni Court

2.

Name of Organization-Additional Insured:

Condiotti Enterprises, Inc.

Dba Lakepoint Business Park

P. 0. Box 5260

Santa Rosa, California 95402

(707) 544-7125

(707) 523-7031 Fax

WHO IS AN INSURED is amended to include as insures the organization named above
but only with respect to liability arising out of the ownership, maintenance or
use of that part or parts of the Premises leased to you and designated above.

The insurance provided to the additional insured by this policy shall be primary
to, and non­contributory with, any other insurance available to the additional
insured as the Named Insured, and such other insurance shall only apply in
excess of this insurance.

4